

113 S1562 RS: Older Americans Act Reauthorization Act of 2013
U.S. Senate
2013-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 290113th CONGRESS2d SessionS. 1562IN THE SENATE OF THE UNITED STATESSeptember 30, 2013Mr. Sanders (for himself, Mr. Alexander, Mr. Harkin, Mr. Begich, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJanuary 6, 2014Reported by Mr. Harkin, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize the Older Americans Act of 1965, and for other purposes. 1.Short
			 titleThis Act may be cited as the
			 Older Americans Act Reauthorization Act of 2013.2.DefinitionsSection 102 of the Older Americans Act of
			 1965 (42 U.S.C. 3002) is amended—(1)by striking paragraph (1) and inserting the
			 following:(1)The term abuse means the knowing infliction of physical or
				psychological harm or the knowing deprivation of goods or
				services that are necessary to meet essential needs or to avoid physical or
				psychological
				harm.;(2)by striking paragraph (4) and inserting the following:(4)The term Aging and Disability Resource Center means an entity, network, or  consortium established by a State as part of the State system of long-term care, to provide a coordinated and integrated system for older individuals and individuals with disabilities (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)), and the caregivers of older individuals and individuals with disabilities,  that provides—(A)comprehensive information on the full range of available public and private long-term care programs, options, service providers, and resources within a community, including information on the availability of integrated long-term care services, and Federal or State programs that provide long-term care services and supports through home and community-based service programs;(B)person-centered counseling to assist individuals in assessing their existing or anticipated long-term care needs and goals, and developing and implementing a person-centered plan for long-term care that is consistent with the desires of such an  individual and designed to meet the individual's specific needs, goals, and circumstances;(C)access for individuals to the full range of publicly supported long-term care services and supports  for which the individuals may be eligible, including home and community-based service options, by serving as a convenient point of entry for such programs and supports; and(D)in cooperation with area agencies on aging, centers for independent living described in part C of title VII    of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.), and other community-based entities, information and referrals regarding  available home and community-based services for individuals who are at risk for residing in, or who reside in, institutional settings, so that the individuals have the choice to remain in or to return to the community.; (3)in paragraph (14)(B), by inserting oral health, after bone density,;(4)by striking
			 paragraph (17) and inserting the following:(17)The term
				elder justice means—(A)from a societal
				perspective, efforts to—(i)prevent, detect,
				treat, intervene in, and prosecute elder abuse, neglect, and exploitation;
				and(ii)protect older
				individuals with diminished capacity while maximizing their autonomy;
				and(B)from an
				individual perspective, the recognition of an older individual’s rights,
				including the right to be free of abuse, neglect, and
				exploitation.;(5)in paragraph (18)(A), by striking
			 term exploitation means and inserting terms
			 exploitation and financial exploitation mean;
			 and(6)by adding at the end the following:(55)The term
				adult protective services means such
				services provided to adults as the Secretary may specify and includes services
				such as—(A)receiving reports
				of adult abuse, neglect, or exploitation;(B)investigating
				the reports described in subparagraph (A);(C)case planning,
				monitoring, evaluation, and other casework and services; and(D)providing, arranging
				for, or facilitating the provision of  medical, social service,
				economic, legal, housing, law enforcement, or other protective, emergency, or
				support
				services..3.Administration
			 on Aging(a)Best
			 practicesSection 201 of the Older Americans Act of 1965 (42
			 U.S.C. 3011) is amended—(1)in subsection
			 (d)(3)—(A)in subparagraph
			 (K), by striking and at the end;(B)in subparagraph
			 (L)—(i)by striking Older Americans Act
			 Amendments of 1992 and inserting Older Americans Act Reauthorization Act of 2013; and(ii)by striking
			 712(h)(4). and inserting 712(h)(5); and;
			 and(C)by adding at the
			 end the following:(M)collect and analyze best practices
				related to responding to elder abuse, neglect, and exploitation in long-term care facilities, and publish
				a report of such best practices.;
				and(2)in subsection
			 (e)(2), in the matter preceding subparagraph (A), by inserting , and in
			 coordination with the heads of State adult protective services programs and the Director of the Office of Long-Term Care Ombudsman Programs after and
			 services.(b)TrainingSection
			 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended—(1)in subsection (a)—(A)in paragraph (5), by inserting health and economic before needs of older individuals;(B)in paragraph (7), by inserting health and economic before welfare;(C)in paragraph (14), by inserting (including the Health Resources and Services Administration) after other agencies;(D)in paragraph (27),  by striking and at the end;(E)in paragraph (28), by striking the period and inserting  a semicolon; and(F)by adding at the end the following:(29)provide information and technical assistance to States, area agencies on aging, and service providers, in collaboration with relevant Federal agencies, on providing efficient, person-centered transportation services, including across geographic boundaries;(30)identify model programs and provide information and technical assistance to States, area agencies on aging, and service providers (including providers operating multipurpose senior centers), to support the modernization of multipurpose senior centers; and(31)provide technical assistance to and share best practices with States, area agencies on aging, and Aging and Disability Resource Centers, on how to collaborate and coordinate services with health care entities, such as Federally-qualified health centers, as defined in section 1905(l)(2)(B)
				of the Social Security Act (42 U.S.C. 
				1396d(l)(2)(B)), in order to improve care coordination for individuals with multiple chronic illnesses.;(2)in subsection (b)—(A)in paragraph (5)—(i)in subparagraph (B), by striking and after the semicolon;(ii)in subparagraph (C), by inserting and after the semicolon;  and(iii)by adding at the end the following:(D)when feasible, developing, in consultation with States and national organizations, a consumer-friendly tool to assist older individuals and their families in choosing home and community-based services, with a particular focus on ways for consumers to assess how providers protect the health, safety, welfare, and rights, including the rights provided under section 314, of older individuals;; and(B)in paragraph (8)—(i)in subparagraph (B), by inserting to identify and articulate goals of care and after individuals;(ii)in subparagraph (D)—(I)by inserting respond to or before plan; and(II)by striking future long-term care needs; and and inserting long-term care needs;;(iii)in subparagraph (E), by adding and at the end; and(iv)by adding at the end the following:(F)to provide information and referrals regarding available home and community-based services for individuals who are at risk for residing in, or who reside in, institutional settings, so that the individuals have the choice to remain in or to return to the community.; and (3)by adding at
			 the end the following:(g)The Assistant
				Secretary shall, as appropriate, ensure that programs authorized under this Act
				include appropriate training in the prevention of abuse, neglect, and
				exploitation and provision of services that address elder justice and the
				exploitation of older
				individuals..(c)Authorization
			 of appropriationsSection 216
			 of the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended—(1)in subsection
			 (a), by striking 2007, 2008, 2009, 2010, and 2011 and inserting
			 2014, 2015, 2016, 2017, and 2018;(2)in subsection
			 (b)—(A)by striking 202(a)(24) and inserting 202(a)(21); and(B)by striking
			 2007, 2008, 2009, 2010, and 2011 and inserting 2014,
			 2015, 2016, 2017, and 2018; and(3)in subsection
			 (c), by striking 2007, 2008, 2009, 2010, and 2011 and inserting
			 2014, 2015, 2016, 2017, and 2018.4.State and
			 community programs on aging(a)Authorization of appropriationsSection 303 of the Older Americans Act of 1965 (42 U.S.C. 3023) is amended—(1)in subsection (a)(1), by striking fiscal years 2007 and all that follows and inserting each of fiscal years 2014 through 2018.;(2)in subsection (b)—(A)in paragraph (1),  by striking fiscal years 2007 and all that follows and inserting each of fiscal years 2014 through 2018.; and(B)in paragraph (2), by striking fiscal years 2007 and all that follows and inserting each of fiscal years 2014 through 2018.;(3)in subsection (d), by striking fiscal years 2007 and all that follows and inserting each of fiscal years 2014 through 2018.; and(4)in subsection (e)(2), by striking 2011 and inserting 2011 and each of fiscal years 2014 through 2018.(b)Conforming amendmentSection 304(b) of the Older Americans Act of 1965 (42 U.S.C. 3024(b)) is amended by striking subpart 1 of.(c)Planning and service areasSection 305(b)(5)(C)(i)(III) of the Older Americans Act of 1965 (42 U.S.C. 3025(b)(5)(C)(i)(III)) is amended  by striking planning and services areas and inserting planning and service areas.(d)Area plansSection 306 of the Older Americans Act of 1965 (42
			 U.S.C. 3026) is amended—(1)in subsection
			 (a)—(A)in paragraph (1), by striking establishment, maintenance, or construction of multipurpose senior centers, and inserting establishment, maintenance, modernization, or construction of multipurpose senior centers (including a plan to use the skills and services of older individuals in paid and unpaid work, including multigenerational and older individual to older individual work),; and(B)in paragraph (6)—(i)in subparagraph
			 (G), by adding and at the end; and(ii)by adding at the
			 end the following:(H)in coordination
				with the State agency and with the State agency responsible for elder abuse
				prevention services, increase public awareness of elder abuse, neglect, and
				exploitation, and remove barriers to education, prevention, investigation, and treatment of elder abuse neglect, and exploitation education, as
				appropriate;;
				and(2)in subsection
			 (b)(3)—(A)in subparagraph
			 (J), by striking and at the end;(B)by redesignating
			 subparagraph (K) as subparagraph (L); and(C)by inserting
			 after subparagraph (J) the following:(K)protection from
				elder abuse, neglect, and exploitation;
				and.(e)Nutrition
			 services incentive programSection 311(e) of the Older Americans Act of
			 1965 (42 U.S.C. 3030a(e)) is amended by striking fiscal year
			 2007 and all that follows and inserting each of fiscal years
			 2014 through 2018..(f)Supportive
			 servicesSection 321 of the Older Americans Act of 1965 (42
			 U.S.C. 3030d) is amended—(1)in subsection (a)—(A)in paragraph (1),
			  by striking or referral services and inserting referral, chronic condition self-care management, or falls prevention
			 services;(B)in paragraph (8),
			 by striking (including and  all that follows and inserting the following: (including mental and behavioral health screening and falls prevention services screening) to detect or prevent (or both) illnesses and injuries that occur most frequently in older individuals; and(C)in paragraph (15), by
			 inserting before the semicolon the following: , and screening for elder
			 abuse, neglect, and exploitation;(2)in subsection (b)(1), by inserting or modernization after construction;  and(3)in subsection (c), by inserting before the period the following: , and pursue opportunities for the development of intergenerational shared site models for programs or projects, consistent with the purposes of this Act.(g)Home delivered nutrition services programSection 336(a)(1) of the Older Americans Act of 1965 (42 U.S.C. 3030f(a)(1)) is amended by striking canned and all that follows through meals and inserting canned, or fresh foods and, as appropriate, supplemental foods, and any additional meals.(h)Nutrition servicesSection 339 of the Older Americans Act of 1965 (42 U.S.C.
			 3030g–21) is amended—(1)in paragraph (1), by striking solicit and inserting utilize; and(2)in paragraph (2)—(A)in subparagraph
			 (J), by striking and at the end;(B)in subparagraph
			 (K), by striking the period and inserting ; and; and(C)by adding at the
			 end the following:(L)where feasible,
				encourages the use of locally grown foods in meal programs and identifies
				potential partnerships and contracts with local producers and providers of
				locally grown
				foods..(i)Evidence-Based
			 disease prevention and health promotion services programPart D of title III of the Older Americans
			 Act of 1965 (42 U.S.C. 3030m et seq.) is amended—(1)in the part heading, by inserting
			 Evidence-Based before
			 Disease; and(2)in section
			 361(a), by inserting evidence-based after to
			 provide.(j)Older relative
			 caregivers(1)Technical amendmentPart E of title III of the Older Americans Act of 1965 (42 U.S.C. 3030s et seq.) is amended by striking the subpart heading for subpart 1.(2)DefinitionsSection 372 of such Act (42 U.S.C. 3030s) is
			 amended—(A)in subsection
			 (a)—(i)in paragraph (1),
			 by striking or who is an individual with a disability;
			 and(ii)by striking
			 paragraph (2) and inserting the following:(2)Individual with
				a disabilityThe term individual with a disability
				means an individual with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102), who is not less than 18 and not
				more than 59 years of age.(3)Older relative
				caregiverThe term older relative caregiver means a
				caregiver who—(A)(i)is 55 years of age or
				older; and(ii)lives with, is the informal
				provider of in-home and community care to, and is the primary caregiver for, a
				child or an individual with a disability;(B)in the case of a
				caregiver for a child—(i)is the
				grandparent, step­grand­par­ent, or other relative (other than the parent) by
				blood, marriage, or adoption, of the child;(ii)is the primary
				caregiver of the child because the biological or adoptive parents are unable or
				unwilling to serve as the primary caregivers of the child; and(iii)has a legal
				relationship to the child, such as legal custody, adoption,  or guardianship, or is raising
				the child informally; and(C)in the case of a
				caregiver for an individual with a disability, is the parent, grandparent, or
				other relative by blood, marriage, or adoption, of the individual with a
				disability.;
				and(B)in subsection
			 (b)—(i)by striking
subpart
			 and all that follows through family caregivers and inserting part, for family caregivers;(ii)by striking
; and	 and inserting a period; and(iii)by striking paragraph (2).(k)National family
			 caregiver support programSection 373 of the Older Americans Act
			 of 1965 (42 U.S.C. 3030s–1) is amended—(1)in subsection
			 (a)(2), by striking grandparents or older individuals who are relative
			 caregivers. and inserting older relative
			 caregivers.;(2)in subsection
			 (c)—(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking grandparents and older individuals
			 who are relative caregivers, and who and inserting older
			 relative caregivers, who; and(B)in paragraph
			 (2)(B), by striking to older individuals providing care to individuals
			 with severe disabilities, including children with severe disabilities
			 and inserting to older relative caregivers of children with severe disabilities, or individuals with
			 disabilities who have severe disabilities;(3)in subsection (e)(3), by striking grandparents or older individuals who are relative caregivers and inserting older relative caregivers;(4)in subsection (f)(1)(A), by striking for fiscal years 2007, 2008, 2009, 2010, and 2011 and inserting for a fiscal year; and(5)in subsection
			 (g)(2)(C), by striking grandparents and older individuals who are
			 relative caregivers of a child who is not more than 18 years of age and
			 inserting older relative caregivers.(l)Conforming amendmentPart E of title III is amended by striking this subpart each place it appears and inserting this part.5.Activities for
			 health, independence, and longevity(a)Grant programsSection 411 of the
			 Older Americans Act of 1965 (42 U.S.C. 3032) is amended—(1)in subsection (a)—(A)in paragraph (12), by striking and at the end;(B)by redesignating paragraph (13) as paragraph (14); and(C)by inserting after paragraph (12) the following:(13)continuing support for program integrity initiatives concerning the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) that train senior volunteers to prevent and identify health care fraud and abuse; and; and(2)in subsection (b), by striking for
			 fiscal years 2007 and all that follows through 2011 and
			 inserting for each of fiscal years 2014 through 2018.(b)Native american programsSection 418(b) of the Older Americans Act of 1965 (42 U.S.C. 3032g(b)) is amended by striking a national meeting to train and inserting national trainings for.(c)Legal assistance for older americansSection 420(c) of the Older Americans Act of 1965 (42 U.S.C. 3032i(c)) is amended by striking national.(d)RepealsSections 415, 419, and 421 of the Older Americans Act of 1965 (42 U.S.C. 3032d, 3032h, 3032j) is repealed.(e)Conforming amendmentSection 417(a)(1) of the Older Americans Act of 1965 (42 U.S.C. 3032f(a)(1)) is amended by striking grandparents and other older individuals who are relative caregivers and inserting older relative caregivers (as defined in section 372).6.Community service senior opportunitiesSection
			 517(a) of the Older Americans Act of 1965 (42 U.S.C. 3056o(a)) is amended by
			 striking fiscal years 2007, 2008, 2009, 2010, and 2011 and
			 inserting each of fiscal years 2014 through 2018.7.Grants for Native AmericansSection 643(2) of the Older Americans Act of
			 1965 (42 U.S.C. 3057n(2)) is amended by striking fiscal year 2011 and inserting each  of fiscal years 2014 through 2018.8.Vulnerable elder
			 rights protection activities(a)Ombudsman
			 definitionsSection 711(6) of
			 the Older Americans Act of 1965 (42 U.S.C. 3058f(6)) is amended by striking
			 older.(b)Ombudsman
			 programsSection 712 of the
			 Older Americans Act of 1965 (42 U.S.C. 3058g) is amended—(1)in subsection
			 (a)—(A)in paragraph (2), by
			 adding at the end the following: The Ombudsman shall be responsible for
			 the management, including the fiscal management, of the Office.;(B)in paragraph
			 (3)—(i)in
			 subparagraph (A), by striking clause (i) and inserting the following:(i)are made by, or
				on behalf of, residents, including residents with limited or no decision-making
				capacity and who have no known legal representative, and if such a resident is
				unable to communicate consent for an Ombudsman to work on a complaint directly
				involving the resident, the Ombudsman shall seek evidence to indicate what
				outcome the resident would have communicated (and, in the absence of evidence
				to the contrary, shall assume that the resident wishes to have the resident’s
				health, safety, welfare, and rights protected) and shall work to accomplish
				that
				outcome; and;(ii)in
			 subparagraph (D), by striking regular and timely and inserting
			 regular, timely, private, and unimpeded;(iii)in subparagraph
			 (H)(iii)—(I)by inserting , actively encourage, and assist in after
			 provide technical support for;  and(II)by striking and after the semicolon;(iv)by redesignating subparagraph (I) as subparagraph (J); and(v)by inserting after subparagraph (H) the following:(I)when feasible, continue to carry out the functions described in this section on behalf of residents transitioning from a long-term care facility to a home care setting; and;  and(C)in paragraph
			 (5)(B)—(i)in clause (vi)—(I)by inserting , actively encourage, and assist in
			 after support; and(II)by striking and after the semicolon;(ii)by redesignating clause (vii) as clause (viii); and(iii)by inserting after clause (vi) the following:(vii)identify, investigate, and resolve complaints described in clause (iii) that are   made by or on behalf of  residents with limited or no decision-making
				capacity and who have no known legal representative, and if such a resident is
				unable to communicate consent for an Ombudsman to work on a complaint directly
				involving the resident, the Ombudsman shall seek evidence to indicate what
				outcome the resident would have communicated (and, in the absence of evidence
				to the contrary, shall assume that the resident wishes to have the resident’s
				health, safety, welfare, and rights protected) and shall work to accomplish
				that
				outcome; and; (2)in subsection
			 (b)—(A)in paragraph
			 (1)—(i)in
			 subparagraph (A), by striking access and inserting
			 private and unimpeded access; and(ii)in
			 subparagraph (B)—(I)in clause (i)—(aa)in the matter
			 preceding subclause (I), by striking the medical and social records of
			 a and inserting all files, records, and other information
			 concerning a; and(bb)in subclause (II), by
			 striking to consent and inserting to communicate
			 consent; and(II)in clause (ii), in the matter before subclause (I), by striking the records and inserting the files, records, and information; and(B)by adding at the
			 end the following:(3)Health
				oversight agencyFor purposes
				of section 264(c) of the Health Insurance Portability and Accountability Act of
				1996 (including regulations issued under that section) (42 U.S.C. 1320d–2
				note), the Ombudsman and a representative of the Office shall be considered a
				health oversight agency, so that release of residents'
				individually identifiable health information to the Ombudsman or representative
				is not precluded in cases in which the requirements of clause (i) or (ii) of
				paragraph (1)(B), or the requirements of paragraph (1)(D), are otherwise
				met.; (3)in subsection
			 (d)—(A)in paragraph (1),
			 by striking files and inserting files, records, and other
			 information; and(B)in paragraph
			 (2)—(i)in
			 subparagraph (A)—(I)by striking files and records each place such
			 term appears and inserting files, records, and other
			 information; and(II)by striking and after the semicolon;(ii)in subparagraph (B)—(I)by striking files or records and inserting files,
			 records, or other information; and(II)in clause (iii), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(C)notwithstanding subparagraph (B), ensure that the Ombudsman may disclose information  as needed in order to best serve residents with limited or no decision-making
				capacity who have no known legal representative and are unable to communicate consent, in order for the Ombudsman to carry out the functions and duties described in paragraphs (3)(A)(i) and (5)(B)(vi) of subsection (a).;(4)by striking subsection (f)
			 and inserting the following:(f)Conflict of interest(1)Individual conflict of interestThe State agency shall—(A)ensure that no individual, or member of the immediate family of an individual, involved in the designation of the Ombudsman (whether by appointment or otherwise) or the designation of an entity designated under subsection (a)(5), is subject to a conflict of interest;(B)ensure that no officer or employee of the Office, representative of a local Ombudsman entity, or member of the immediate family of the officer, employee, or representative, is subject to a conflict of interest; and(C)ensure that the Ombudsman—(i)does not have a direct involvement in the licensing or certification of a long-term care facility or of a provider of a long-term care service;(ii)does not have an ownership or investment interest (represented by equity, debt, or other financial relationship) in a long-term care facility or a long-term care service;(iii)is not employed by, or participating in the management of, a long-term care facility or a related organization, and has not been employed by such a facility or organization within 1 year before the date of the determination involved;(iv)does not receive, or have the right to receive, directly or indirectly, remuneration (in cash or in kind) under a compensation arrangement with an owner or operator of a long-term care facility;(v)does not have management responsibility for, or operate under the supervision of an individual with management responsibility for, adult protective services; and(vi)does not serve as a guardian or in another fiduciary capacity for residents of long-term care facilities in an official capacity (as opposed to serving as a guardian or fiduciary for a family member, in a personal capacity).(2)Organizational conflict of interest(A)In generalThe State agency shall comply with subparagraph (B)(i) in a case in which the Office poses an organizational conflict of interest, including a situation in which the Office is placed in an organization that—(i)is responsible for licensing, certifying or surveying long-term care services in the State;(ii)is an association (or an affiliate of such an association) of long-term care facilities, or of any other residential facilities for older individuals;(iii)provides
				long-term care services, including programs carried out under a Medicaid waiver
				approved under section 1115 of the Social Security Act (42 U.S.C. 1315) or
				under subsection (c) or (b) of section 1915 of the Social Security Act (42
				U.S.C. 1396n), or under a Medicaid State plan amendment under subsection (i),
				(j), or (k) of section 1915 of the Social Security Act (42 U.S.C.
				1396n);(iv)provides long-term care case management;(v)sets rates for long-term care services;(vi)provides adult protective services;(vii)is responsible for eligibility determinations for the Medicaid program carried out under title XIX, of the Social Security Act (42 U.S.C. 1395 et seq., 1396 et seq.);(viii)conducts preadmission screening for placements in facilities described in clause (ii); or(ix)makes decisions regarding admission or discharge of individuals to or from such facilities.(B)Identifying, removing, and remedying organizational conflict(i)In generalThe State agency may not operate the Office or carry out the  program, directly, or by contract or other arrangement with any public agency or nonprofit private organization, in a case in which there is an organizational conflict of interest (within the meaning of subparagraph (A)) unless such conflict of interest has been—(I)identified by the State agency;(II)disclosed by the State agency to the Assistant Secretary in writing; and(III)remedied in accordance with this subparagraph.(ii)Action by Assistant SecretaryIn a case in which a potential or actual organizational conflict of interest (within the meaning of subparagraph (A)) involving the Office is disclosed or reported to the Assistant Secretary by any person or entity, the Assistant Secretary shall require that the State agency, in accordance with the policies and procedures established by the State agency under  section 705(a)(5)(D)(iii)—(I)remove the conflict; or(II)submit, and obtain the approval of the Assistant Secretary for, an adequate remedial plan that indicates how the Ombudsman will be unencumbered in fulfilling all of the functions specified in subsection (a)(3).; and(5)in subsection
			 (h)—(A)in paragraph (3)(A)(i), by striking older;(B)in paragraph (4),
			 by striking all that precedes procedures and inserting the
			 following:(4)strengthen and
				update;(C)by redesignating
			 paragraphs (4) through (9) as paragraphs (5) through (10), respectively;(D)by inserting
			 after paragraph (3) the following:(4)ensure that the Ombudsman or a designee
				participates in training provided by the National Ombudsman Resource Center
				established in section
				202(a)(18);;(E)in paragraph (6)(A), as redesignated by subparagraph (B) of this paragraph, by striking paragraph (4) and inserting paragraph (5);(F)in paragraph
			 (7)(A), as redesignated by subparagraph (B) of this paragraph, by striking
			 subtitle C of the and inserting subtitle C of title I of
			 the; and(G)in paragraph
			 (10), as redesignated by subparagraph (B) of this paragraph, by striking
			 (6), or (7) and inserting (7), or (8).(c)Ombudsman regulationsSection 713 of the Older Americans Act of 1965 (42 U.S.C. 3058h) is amended—(1)in paragraph (1), by striking paragraphs (1) and (2) of section 712(f) and inserting subparagraphs (A) and (B) of section 712(f)(1); and(2)in paragraph (2), by striking subparagraphs (A) through (D) of section 712(f)(3) and inserting clauses (i) through (vi) of section 712(f)(1)(C).(d)Prevention of
			 elder abuse, neglect, and exploitationSection 721 of the
			 Older Americans Act of 1965 (42 U.S.C. 3058i) is amended—(1)in subsection (b)—(A)by redesignating paragraphs (5) through (12) as paragraphs (6) through (13), respectively;(B)by inserting after paragraph (4) the following:(5)promoting the submission of
				data on elder abuse, neglect, and exploitation for the
				appropriate database of the Administration or another database specified by the
				Assistant
				Secretary;;(C)in paragraph
			 (10)(C), as redesignated by paragraph (1) of this subsection—(i)in clause (ii),
			 by inserting , such as forensic specialists, after such
			 personnel; and(ii)in clause (v), by
			 inserting before the comma the following: , including programs and
			 arrangements that protect against financial exploitation; and(D)in paragraph
			 (12), as redesignated by paragraph (1) of this subsection—(i)in subparagraph
			 (D), by striking and at the end; and(ii)by adding at the
			 end the following:(F)supporting and
				studying innovative practices in communities to develop partnerships across
				disciplines for the prevention, investigation, and prosecution of  abuse, neglect, and  exploitation;
				and; and(2)in subsection (e)(2), in the matter preceding subparagraph (A)—(A)by striking subsection (b)(9)(B)(i) and inserting subsection (b)(10)(B)(i); and(B)by striking subsection (b)(9)(B)(ii) and inserting subsection (b)(10)(B)(ii).9.Behavioral
			 healthThe Older Americans Act
			 of 1965 is amended—(1)in section 102
			 (42 U.S.C. 3002)—(A)in paragraph
			 (14)(G), by inserting and behavioral after
			 mental;(B)in paragraph
			 (36), by inserting and behavioral after mental;
			 and(C)in paragraph
			 (47)(B), by inserting and behavioral after
			 mental;(2)in section
			 201(f)(1) (42 U.S.C. 3011(f)(1)), by inserting and behavioral
			 after mental;(3)in section
			 202(a)(5) (42 U.S.C. 3012(a)(5)), by inserting and behavioral
			 after mental;(4)in section 306(a)
			 (42 U.S.C. 3026(a))—(A)in paragraph
			 (2)(A), by inserting and behavioral after mental;
			 and(B)in paragraph
			 (6)(F), by striking mental health services each place such term
			 appears and inserting mental and behavioral health services;
			 and(5)in section 321(a)
			 (42 U.S.C. 3030d)—(A)in paragraph (1),
			 as amended by section 4(f), by inserting and behavioral after
			 mental;(B)in paragraph (8),
			 as amended by section 4(f), by inserting and behavioral after
			 mental;(C)in paragraph
			 (14)(B), by inserting and behavioral after
			 mental; and(D)in paragraph (23), by
			 inserting and behavioral after mental.10.Study on transportation services(a)Study(1)In generalBecause access to transportation services is critical for millions of older individuals in the United States, to allow them to maintain independence, health, and quality of life, the Comptroller General of the United States shall conduct a study of transportation services for older individuals.(2)ContentsIn conducting the study, the Comptroller General—(A)shall identify challenges and barriers affecting the aging network in providing, accessing, or coordinating efficient and effective transportation services, including challenges and barriers in coordinating services with Federal agencies and programs such as the Department of Transportation and Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and(B)shall examine any Federal program requirements that may result in challenges or barriers to the coordination of transportation services within the aging network at the local level.(b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall issue a report. The report shall contain a detailed description of the findings and conclusions of the study, including any recommendations for administrative and other changes to enhance transportation services provided by the aging network. The Comptroller General shall submit the report to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.11.Guidance on serving Holocaust survivors(a)In generalBecause the services under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.)  are critical to meeting the urgent needs of Holocaust survivors to age in place with dignity, comfort, security, and quality of life, the Assistant Secretary for Aging shall issue guidance to States, that shall be applicable to States, area agencies on aging, and providers of services for older individuals, with respect to serving Holocaust survivors, including guidance on promising practices for conducting outreach to that population. In  developing the guidance, the Assistant Secretary for Aging shall consult with experts and organizations serving Holocaust survivors, and shall take into account the possibility that the needs of Holocaust survivors may differ based on geography.(b)ContentsThe guidance shall include the following:(1)How nutrition service providers may meet the special health-related or other dietary needs of participants in  programs under the Older Americans Act of 1965, including needs based on religious, cultural, or ethnic requirements.(2)How transportation service providers may address the urgent transportation needs of Holocaust survivors.(3)How  State long-term care ombudsmen may address the unique needs of residents of long-term care facilities for whom institutional settings may produce sights, sounds, smells, emotions, and routines, that can induce panic, anxiety, and retraumatization as a result of experiences from the Holocaust.(4)How supportive services providers may consider the unique needs of Holocaust survivors.(5)How other services provided under that Act, as determined by the Assistant Secretary for Aging, may serve Holocaust survivors.(c)Date of issuanceThe guidance described in subsection (a) shall be issued not later than 180 days after the date of enactment of this Act.1.Short
			 titleThis Act may be cited as the
			 Older Americans Act Reauthorization Act of 2014.2.DefinitionsSection 102 of the Older Americans Act of
			 1965 (42 U.S.C. 3002) is amended—(1)by striking paragraph (1) and inserting the
			 following:(1)The term abuse means the knowing infliction of physical or
				psychological harm or the knowing deprivation of goods or
				services that are necessary to meet essential needs or to avoid physical or
				psychological
				harm.;(2)by striking paragraph (3) and inserting the following:(3)The term
				adult protective services means such
				services provided to adults as the Secretary may specify and includes services
				such as—(A)receiving reports
				of adult abuse, neglect, or exploitation;(B)investigating
				the reports described in subparagraph (A);(C)case planning,
				monitoring, evaluation, and other casework and services; and(D)providing, arranging
				for, or facilitating the provision of  medical, social service,
				economic, legal, housing, law enforcement, or other protective, emergency, or
				support
				services.;(3)by striking paragraph (4) and inserting the following:(4)The term Aging and Disability Resource Center means an entity, network, or  consortium established by a State as part of the State system of long-term care, to provide a coordinated and integrated system for older individuals and individuals with disabilities (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)), and the caregivers of older individuals and individuals with disabilities,  that provides—(A)comprehensive information on the full range of available public and private long-term care programs, options, service providers, and resources within a community, including information on the availability of integrated long-term care services, and Federal or State programs that provide long-term care services and supports through home and community-based service programs;(B)person-centered counseling to assist individuals in assessing their existing or anticipated long-term care needs and goals, and developing and implementing a person-centered plan for long-term care that is consistent with the desires of such an  individual and designed to meet the individual's specific needs, goals, and circumstances;(C)access for individuals to the full range of publicly-supported long-term care services and supports  for which the individuals may be eligible, including home and community-based service options, by serving as a convenient point of entry for such programs and supports; and(D)in cooperation with area agencies on aging, centers for independent living described in part C of title VII    of the Rehabilitation Act of 1973 (29 U.S.C. 796f et seq.), and other community-based entities, information and referrals regarding  available home and community-based services for individuals who are at risk for residing in, or who reside in, institutional settings, so that the individuals have the choice to remain in or to return to the community.; (4)in paragraph (14)(B), by inserting oral health, after bone density,;(5)by striking
			 paragraph (17) and inserting the following:(17)The term
				elder justice means—(A)from a societal
				perspective, efforts to—(i)prevent, detect,
				treat, intervene in, and prosecute elder abuse, neglect, and exploitation;
				and(ii)protect older
				individuals with diminished capacity while maximizing their autonomy;
				and(B)from an
				individual perspective, the recognition of an older individual’s rights,
				including the right to be free of abuse, neglect, and
				exploitation.; and(6)in paragraph (18)(A), by striking
			 term exploitation means and inserting terms
			 exploitation and financial exploitation mean.3.Administration
			 on Aging(a)Best
			 practicesSection 201 of the Older Americans Act of 1965 (42
			 U.S.C. 3011) is amended—(1)in subsection
			 (d)(3)—(A)in subparagraph
			 (K), by striking and at the end;(B)in subparagraph
			 (L)—(i)by striking Older Americans Act
			 Amendments of 1992 and inserting Older Americans Act Reauthorization Act of 2014; and(ii)by striking
			 712(h)(4). and inserting 712(h)(5); and;
			 and(C)by adding at the
			 end the following:(M)collect and analyze best practices
				related to responding to elder abuse, neglect, and exploitation in long-term care facilities, and publish
				a report of such best practices.;
				and(2)in subsection
			 (e)(2), in the matter preceding subparagraph (A), by inserting , and in
			 coordination with the heads of State adult protective services programs and the Director of the Office of Long-Term Care Ombudsman Programs after and
			 services.(b)TrainingSection
			 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended—(1)in subsection (a)—(A)in paragraph (5), by inserting health and economic before needs of older individuals;(B)in paragraph (7), by inserting health and economic before welfare;(C)in paragraph (14), by inserting (including the Health Resources and Services Administration) after other agencies;(D)in paragraph (27),  by striking and at the end;(E)in paragraph (28), by striking the period and inserting  a semicolon; and(F)by adding at the end the following:(29)provide information and technical assistance to States, area agencies on aging, and service providers, in collaboration with relevant Federal agencies, on providing efficient, person-centered transportation services, including across geographic boundaries;(30)identify model programs and provide information and technical assistance to States, area agencies on aging, and service providers (including providers operating multipurpose senior centers), to support the modernization of multipurpose senior centers; and(31)provide technical assistance to and share best practices with States, area agencies on aging, and Aging and Disability Resource Centers, on how to collaborate and coordinate services with health care entities, such as Federally-qualified health centers, as defined in section 1905(l)(2)(B)
				of the Social Security Act (42 U.S.C. 
				1396d(l)(2)(B)), in order to improve care coordination for individuals with multiple chronic illnesses.;(2)in subsection (b)—(A)in paragraph (5)—(i)in subparagraph (B), by striking and after the semicolon;(ii)in subparagraph (C), by inserting and after the semicolon;  and(iii)by adding at the end the following:(D)when feasible, developing, in consultation with States and national organizations, a consumer-friendly tool to assist older individuals and their families in choosing home and community-based services, with a particular focus on ways for consumers to assess how providers protect the health, safety, welfare, and rights, including the rights provided under section 314, of older individuals;; (B)in paragraph (8)—(i)in subparagraph (B), by inserting to identify and articulate goals of care and after individuals;(ii)in subparagraph (D)—(I)by inserting respond to or before plan; and(II)by striking future long-term care needs; and and inserting long-term care needs;;(iii)in subparagraph (E), by adding and at the end; and(iv)by adding at the end the following:(F)to provide information and referrals regarding available home and community-based services for individuals who are at risk for residing in, or who reside in, institutional settings, so that the individuals have the choice to remain in or to return to the community;; and (3)by adding at
			 the end the following:(g)The Assistant
				Secretary shall, as appropriate, ensure that programs authorized under this Act
				include appropriate training in the prevention of abuse, neglect, and
				exploitation and provision of services that address elder justice and the
				exploitation of older
				individuals..(c)Authorization
			 of appropriationsSection 216
			 of the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended—(1)in subsection
			 (a), by striking 2007, 2008, 2009, 2010, and 2011 and inserting
			 2014, 2015, 2016, 2017, and 2018;(2)in subsection
			 (b)—(A)by striking 202(a)(24) and inserting 202(a)(21); and(B)by striking
			 2007, 2008, 2009, 2010, and 2011 and inserting 2014,
			 2015, 2016, 2017, and 2018; and(3)in subsection
			 (c), by striking 2007, 2008, 2009, 2010, and 2011 and inserting
			 2014, 2015, 2016, 2017, and 2018.4.State and
			 community programs on aging(a)Authorization of appropriationsSection 303 of the Older Americans Act of 1965 (42 U.S.C. 3023) is amended—(1)in subsection (a)(1), by striking fiscal years 2007 and all that follows and inserting each of fiscal years 2014 through 2018.;(2)in subsection (b)—(A)in paragraph (1),  by striking fiscal years 2007 and all that follows and inserting each of fiscal years 2014 through 2018.; and(B)in paragraph (2), by striking fiscal years 2007 and all that follows and inserting each of fiscal years 2014 through 2018.;(3)in subsection (d), by striking fiscal years 2007 and all that follows and inserting each of fiscal years 2014 through 2018.; and(4)in subsection (e)(2), by striking 2011 and inserting 2011 and each of fiscal years 2014 through 2018.(b)Conforming amendmentSection 304(b) of the Older Americans Act of 1965 (42 U.S.C. 3024(b)) is amended by striking subpart 1 of.(c)Planning and service areasSection 305(b)(5)(C)(i)(III) of the Older Americans Act of 1965 (42 U.S.C. 3025(b)(5)(C)(i)(III)) is amended  by striking planning and services areas and inserting planning and service areas.(d)Area plansSection 306 of the Older Americans Act of 1965 (42
			 U.S.C. 3026) is amended—(1)in subsection
			 (a)—(A)in paragraph (1), by striking establishment, maintenance, or construction of multipurpose senior centers, and inserting establishment, maintenance, modernization, or construction of multipurpose senior centers (including a plan to use the skills and services of older individuals in paid and unpaid work, including multigenerational and older individual to older individual work),; and(B)in paragraph (6)—(i)in subparagraph
			 (G), by adding and at the end; and(ii)by adding at the
			 end the following:(H)in coordination
				with the State agency and with the State agency responsible for elder abuse
				prevention services, increase public awareness of elder abuse, neglect, and
				exploitation, and remove barriers to education, prevention, investigation, and treatment of elder abuse, neglect, and exploitation,  as
				appropriate;;
				and (2)in subsection
			 (b)(3)—(A)in subparagraph
			 (J), by striking and at the end;(B)by redesignating
			 subparagraph (K) as subparagraph (L); and(C)by inserting
			 after subparagraph (J) the following:(K)protection from
				elder abuse, neglect, and exploitation;
				and.(e)Nutrition
			 services incentive programSection 311(e) of the Older Americans Act of
			 1965 (42 U.S.C. 3030a(e)) is amended by striking fiscal year
			 2007 and all that follows and inserting each of fiscal years
			 2014 through 2018..(f)Supportive
			 servicesSection 321 of the Older Americans Act of 1965 (42
			 U.S.C. 3030d) is amended—(1)in subsection (a)—(A)in paragraph (1),
			  by striking or referral services and inserting referral, chronic condition self-care management, or falls prevention
			 services;(B)in paragraph (8),
			 by striking (including and  all that follows and inserting the following: (including mental and behavioral health screening and falls prevention services screening) to detect or prevent (or both) illnesses and injuries that occur most frequently in older individuals; and(C)in paragraph (15), by
			 inserting before the semicolon the following: , and screening for elder
			 abuse, neglect, and exploitation;(2)in subsection (b)(1), by inserting or modernization after construction;(3)in subsection (c), by inserting before the period the following: , and pursue opportunities for the development of intergenerational shared site models for programs or projects, consistent with the purposes of this Act; and(4)by adding at the end the following:(e)In this section, the term  adult child with a disability means a child who—(1)is age 18 or older;(2)is financially dependent on an older individual who is a parent of the child; and(3)has a disability..(g)Home delivered nutrition services programSection 336(1) of the Older Americans Act of 1965 (42 U.S.C. 3030f(1)) is amended by striking canned and all that follows through meals and inserting canned, or fresh foods and, as appropriate, supplemental foods, and any additional meals.(h)Nutrition servicesSection 339 of the Older Americans Act of 1965 (42 U.S.C.
			 3030g–21) is amended(1)in paragraph (1), by striking solicit and inserting utilize; and(2)in paragraph (2)—(A)in subparagraph
			 (J), by striking and at the end;(B)in subparagraph
			 (K), by striking the period and inserting , and; and(C)by adding at the
			 end the following:(L)where feasible,
				encourages the use of locally grown foods in meal programs and identifies
				potential partnerships and contracts with local producers and providers of
				locally grown
				foods..(i)Evidence-Based
			 disease prevention and health promotion services programPart D of title III of the Older Americans
			 Act of 1965 (42 U.S.C. 3030m et seq.) is amended—(1)in the part heading, by inserting
			 Evidence-Based before
			 Disease; and(2)in section
			 361(a), by inserting evidence-based after to
			 provide.(j)Older relative
			 caregivers(1)Technical amendmentPart E of title III of the Older Americans Act of 1965 (42 U.S.C. 3030s et seq.) is amended by striking the subpart heading for subpart 1.(2)DefinitionsSection 372 of such Act (42 U.S.C. 3030s) is
			 amended—(A)in subsection
			 (a)—(i)in paragraph (1),
			 by striking or who is an individual with a disability;
			 and(ii)by striking
			 paragraph (2) and inserting the following:(2)Individual with
				a disabilityThe term individual with a disability
				means an individual with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102), who is not less than age 18 and not
				more than age 59.(3)Older relative
				caregiverThe term older relative caregiver means a
				caregiver who—(A)(i)is age 55 or
				older; and(ii)lives with, is the informal
				provider of in-home and community care to, and is the primary caregiver for, a
				child or an individual with a disability;(B)in the case of a
				caregiver for a child—(i)is the
				grandparent, stepgrandparent, or other relative (other than the parent) by
				blood, marriage, or adoption, of the child;(ii)is the primary
				caregiver of the child because the biological or adoptive parents are unable or
				unwilling to serve as the primary caregivers of the child; and(iii)has a legal
				relationship to the child, such as legal custody, adoption,  or guardianship, or is raising
				the child informally; and(C)in the case of a
				caregiver for an individual with a disability, is the parent, grandparent, or
				other relative by blood, marriage, or adoption, of the individual with a
				disability.;
				and(B)in subsection
			 (b)—(i)by striking
subpart
			 and all that follows through family caregivers and inserting part, for family caregivers;(ii)by striking
; and	 and inserting a period; and(iii)by striking paragraph (2).(k)National family
			 caregiver support programSection 373 of the Older Americans Act
			 of 1965 (42 U.S.C. 3030s–1) is amended—(1)in subsection
			 (a)(2), by striking grandparents or older individuals who are relative
			 caregivers. and inserting older relative
			 caregivers.;(2)in subsection
			 (c)—(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking grandparents and older individuals
			 who are relative caregivers, and who and inserting older
			 relative caregivers, who; and(B)in paragraph
			 (2)(B), by striking to older individuals providing care to individuals
			 with severe disabilities, including children with severe disabilities
			 and inserting to older relative caregivers of children with severe disabilities, or individuals with
			 disabilities who have severe disabilities;(3)in subsection (e)(3), by striking grandparents or older individuals who are relative caregivers and inserting older relative caregivers;(4)in subsection (f)(1)(A), by striking for fiscal years 2007, 2008, 2009, 2010, and 2011 and inserting for a fiscal year; and(5)in subsection
			 (g)(2)(C), by striking grandparents and older individuals who are
			 relative caregivers of a child who is not more than 18 years of age and
			 inserting older relative caregivers.(l)Conforming amendmentPart E of title III is amended by striking this subpart each place it appears and inserting this part.5.Activities for
			 health, independence, and longevity(a)Grant programsSection 411 of the
			 Older Americans Act of 1965 (42 U.S.C. 3032) is amended—(1)in subsection (a)—(A)in paragraph (12), by striking and at the end;(B)by redesignating paragraph (13) as paragraph (14); and(C)by inserting after paragraph (12) the following:(13)continuing support for program integrity initiatives concerning the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) that train senior volunteers to prevent and identify health care fraud and abuse; and;(2)in subsection (b), by striking for
			 fiscal years 2007 and all that follows through 2011 and
			 inserting for each of fiscal years 2014 through 2018.(b)Native american programsSection 418(b) of the Older Americans Act of 1965 (42 U.S.C. 3032g(b)) is amended by striking a national meeting to train and inserting national trainings for.(c)Legal assistance for older americansSection 420(c) of the Older Americans Act of 1965 (42 U.S.C. 3032i(c)) is amended by striking national.(d)RepealsSections 415, 419, and 421 of the Older Americans Act of 1965 (42 U.S.C. 3032d, 3032h, 3032j) are repealed.(e)Conforming amendmentSection 417(a)(1)(A) of the Older Americans Act of 1965 (42 U.S.C. 3032f(a)(1)(A)) is amended by striking grandparents and other older individuals who are relative caregivers and inserting older relative caregivers (as defined in section 372).6.Community service senior opportunitiesSection
			 517(a) of the Older Americans Act of 1965 (42 U.S.C. 3056o(a)) is amended by
			 striking fiscal years 2007, 2008, 2009, 2010, and 2011 and
			 inserting each of fiscal years 2014 through 2018.7.Grants for Native AmericansSection 643(2) of the Older Americans Act of
			 1965 (42 U.S.C. 3057n(2)) is amended by striking fiscal year 2011 and inserting each  of fiscal years 2014 through 2018.8.Vulnerable elder
			 rights protection activities(a)Ombudsman
			 definitionsSection 711(6) of
			 the Older Americans Act of 1965 (42 U.S.C. 3058f(6)) is amended by striking
			 older.(b)Ombudsman
			 programsSection 712 of the
			 Older Americans Act of 1965 (42 U.S.C. 3058g) is amended—(1)in subsection
			 (a)—(A)in paragraph (2), by
			 adding at the end the following: The Ombudsman shall be responsible for
			 the management, including the fiscal management, of the Office.;(B)in paragraph
			 (3)—(i)in
			 subparagraph (A), by striking clause (i) and inserting the following:(i)are made by, or
				on behalf of, residents, including residents with limited or no decisionmaking
				capacity and who have no known legal representative, and if such a resident is
				unable to communicate consent for an Ombudsman to work on a complaint directly
				involving the resident, the Ombudsman shall seek evidence to indicate what
				outcome the resident would have communicated (and, in the absence of evidence
				to the contrary, shall assume that the resident wishes to have the resident’s
				health, safety, welfare, and rights protected) and shall work to accomplish
				that
				outcome; and;(ii)in
			 subparagraph (D), by striking regular and timely and inserting
			 regular, timely, private, and unimpeded;(iii)in subparagraph
			 (H)(iii)—(I)by inserting , actively encourage, and assist in after
			 provide technical support for;  and(II)by striking and after the semicolon;(iv)by redesignating subparagraph (I) as subparagraph (J); and(v)by inserting after subparagraph (H) the following:(I)when feasible, continue to carry out the functions described in this section on behalf of residents transitioning from a long-term care facility to a home care setting; and;  (C)in paragraph
			 (5)(B)—(i)in clause (vi)—(I)by inserting , actively encourage, and assist in
			 after support; and(II)by striking and after the semicolon;(ii)by redesignating clause (vii) as clause (viii); and(iii)by inserting after clause (vi) the following:(vii)identify, investigate, and resolve complaints described in clause (iii) that are   made by or on behalf of  residents with limited or no decisionmaking
				capacity and who have no known legal representative, and if such a resident is
				unable to communicate consent for an Ombudsman to work on a complaint directly
				involving the resident, the Ombudsman shall seek evidence to indicate what
				outcome the resident would have communicated (and, in the absence of evidence
				to the contrary, shall assume that the resident wishes to have the resident’s
				health, safety, welfare, and rights protected) and shall work to accomplish
				that
				outcome; and; (2)in subsection
			 (b)—(A)in paragraph
			 (1)—(i)in
			 subparagraph (A), by striking access and inserting
			 private and unimpeded access; and(ii)in
			 subparagraph (B)—(I)in clause (i)—(aa)in the matter
			 preceding subclause (I), by striking the medical and social records of
			 a and inserting all files, records, and other information
			 concerning a; and(bb)in subclause (II), by
			 striking to consent and inserting to communicate
			 consent; and(II)in clause (ii), in the matter before subclause (I), by striking the records and inserting the files, records, and information; and(B)by adding at the
			 end the following:(3)Health
				oversight agencyFor purposes
				of section 264(c) of the Health Insurance Portability and Accountability Act of
				1996 (including regulations issued under that section) (42 U.S.C. 1320d–2
				note), the Ombudsman and a representative of the Office shall be considered a
				health oversight agency, so that release of residents'
				individually identifiable health information to the Ombudsman or representative
				is not precluded in cases in which the requirements of clause (i) or (ii) of
				paragraph (1)(B), or the requirements of paragraph (1)(D), are otherwise
				met.; (3)in subsection
			 (d)—(A)in paragraph (1),
			 by striking files and inserting files, records, and other
			 information; and(B)in paragraph
			 (2)—(i)in
			 subparagraph (A)—(I)by striking files and records each place such
			 term appears and inserting files, records, and other
			 information; and(II)by striking and after the semicolon;(ii)in subparagraph (B)—(I)by striking files or records and inserting files,
			 records, or other information; and(II)in clause (iii), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(C)notwithstanding subparagraph (B), ensure that the Ombudsman may disclose information  as needed in order to best serve residents with limited or no decisionmaking
				capacity who have no known legal representative and are unable to communicate consent, in order for the Ombudsman to carry out the functions and duties described in paragraphs (3)(A) and (5)(B) of subsection (a).; and (4)by striking subsection (f)
			 and inserting the following:(f)Conflict of interest(1)Individual conflict of interestThe State agency shall—(A)ensure that no individual, or member of the immediate family of an individual, involved in the designation of the Ombudsman (whether by appointment or otherwise) or the designation of an entity designated under subsection (a)(5), is subject to a conflict of interest;(B)ensure that no officer or employee of the Office, representative of a local Ombudsman entity, or member of the immediate family of the officer, employee, or representative, is subject to a conflict of interest; and(C)ensure that the Ombudsman—(i)does not have a direct involvement in the licensing or certification of a long-term care facility or of a provider of a long-term care service;(ii)does not have an ownership or investment interest (represented by equity, debt, or other financial relationship) in a long-term care facility or a long-term care service;(iii)is not employed by, or participating in the management of, a long-term care facility or a related organization, and has not been employed by such a facility or organization within 1 year before the date of the determination involved;(iv)does not receive, or have the right to receive, directly or indirectly, remuneration (in cash or in kind) under a compensation arrangement with an owner or operator of a long-term care facility;(v)does not have management responsibility for, or operate under the supervision of an individual with management responsibility for, adult protective services; and(vi)does not serve as a guardian or in another fiduciary capacity for residents of long-term care facilities in an official capacity (as opposed to serving as a guardian or fiduciary for a family member, in a personal capacity).(2)Organizational conflict of interest(A)In generalThe State agency shall comply with subparagraph (B)(i) in a case in which the Office poses an organizational conflict of interest, including a situation in which the Office is placed in an organization that—(i)is responsible for licensing, certifying, or surveying long-term care services in the State;(ii)is an association (or an affiliate of such an association) of long-term care facilities, or of any other residential facilities for older individuals;(iii)provides
				long-term care services, including programs carried out under a Medicaid waiver
				approved under section 1115 of the Social Security Act (42 U.S.C. 1315) or
				under subsection (b) or (c) of section 1915 of the Social Security Act (42
				U.S.C. 1396n), or under a Medicaid State plan amendment under subsection (i),
				(j), or (k) of section 1915 of the Social Security Act (42 U.S.C.
				1396n);(iv)provides long-term care case management;(v)sets rates for long-term care services;(vi)provides adult protective services;(vii)is responsible for eligibility determinations for the Medicaid program carried out under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);(viii)conducts preadmission screening for placements in facilities described in clause (ii); or(ix)makes decisions regarding admission or discharge of individuals to or from such facilities.(B)Identifying, removing, and remedying organizational conflict(i)In generalThe State agency may not operate the Office or carry out the  program, directly, or by contract or other arrangement with any public agency or nonprofit private organization, in a case in which there is an organizational conflict of interest (within the meaning of subparagraph (A)) unless such conflict of interest has been—(I)identified by the State agency;(II)disclosed by the State agency to the Assistant Secretary in writing; and(III)remedied in accordance with this subparagraph.(ii)Action by Assistant SecretaryIn a case in which a potential or actual organizational conflict of interest (within the meaning of subparagraph (A)) involving the Office is disclosed or reported to the Assistant Secretary by any person or entity, the Assistant Secretary shall require that the State agency, in accordance with the policies and procedures established by the State agency under  subsection (a)(5)(D)(iii)—(I)remove the conflict; or(II)submit, and obtain the approval of the Assistant Secretary for, an adequate remedial plan that indicates how the Ombudsman will be unencumbered in fulfilling all of the functions specified in subsection (a)(3).; and(5)in subsection
			 (h)—(A)in paragraph (3)(A)(i), by striking older;(B)in paragraph (4),
			 by striking all that precedes procedures and inserting the
			 following:(4)strengthen and
				update;(C)by redesignating
			 paragraphs (4) through (9) as paragraphs (5) through (10), respectively;(D)by inserting
			 after paragraph (3) the following:(4)ensure that the Ombudsman or a designee
				participates in training provided by the National Ombudsman Resource Center
				established in section
				202(a)(18);;(E)in paragraph (6)(A), as redesignated by subparagraph (B) of this paragraph, by striking paragraph (4) and inserting paragraph (5);(F)in paragraph
			 (7)(A), as redesignated by subparagraph (B) of this paragraph, by striking
			 subtitle C of the and inserting subtitle C of title I of
			 the; and(G)in paragraph
			 (10), as redesignated by subparagraph (B) of this paragraph, by striking
			 (6), or (7) and inserting (7), or (8).(c)Ombudsman regulationsSection 713 of the Older Americans Act of 1965 (42 U.S.C. 3058h) is amended—(1)in paragraph (1), by striking paragraphs (1) and (2) of section 712(f) and inserting subparagraphs (A) and (B) of section 712(f)(1); and(2)in paragraph (2), by striking subparagraphs (A) through (D) of section 712(f)(3) and inserting clauses (i) through (vi) of section 712(f)(1)(C).(d)Prevention of
			 elder abuse, neglect, and exploitationSection 721 of the
			 Older Americans Act of 1965 (42 U.S.C. 3058i) is amended—(1)in subsection (b)—(A)in the matter preceding paragraph (1), by striking (including financial exploitation);(B)by redesignating paragraphs (5) through (12) as paragraphs (6) through (13), respectively;(C)by inserting after paragraph (4) the following:(5)promoting the submission of
				data on elder abuse, neglect, and exploitation for the
				appropriate database of the Administration or another database specified by the
				Assistant
				Secretary;;(D)in paragraph
			 (10)(C), as redesignated by subparagraph (B) of this paragraph—(i)in clause (ii),
			 by inserting , such as forensic specialists, after such
			 personnel; and(ii)in clause (v), by
			 inserting before the comma the following: , including programs and
			 arrangements that protect against financial exploitation; and(E)in paragraph
			 (12), as redesignated by subparagraph (B) of this paragraph—(i)in subparagraph
			 (D), by striking and at the end; and(ii)by adding at the
			 end the following:(F)supporting and
				studying innovative practices in communities to develop partnerships across
				disciplines for the prevention, investigation, and prosecution of  abuse, neglect, and  exploitation;
				and; and(2)in subsection (e)(2), in the matter preceding subparagraph (A)—(A)by striking subsection (b)(9)(B)(i) and inserting subsection (b)(10)(B)(i); and(B)by striking subsection (b)(9)(B)(ii) and inserting subsection (b)(10)(B)(ii).9.Behavioral
			 healthThe Older Americans Act
			 of 1965 is amended—(1)in section 102
			 (42 U.S.C. 3002)—(A)in paragraph
			 (14)(G), by inserting and behavioral after
			 mental;(B)in paragraph
			 (36), by inserting and behavioral after mental;
			 and(C)in paragraph
			 (47)(B), by inserting and behavioral after
			 mental;(2)in section
			 201(f)(1) (42 U.S.C. 3011(f)(1)), by inserting and behavioral
			 after mental;(3)in section
			 202(a)(5) (42 U.S.C. 3012(a)(5)), by inserting and behavioral
			 after mental;(4)in section 306(a)
			 (42 U.S.C. 3026(a))—(A)in paragraph
			 (2)(A), by inserting and behavioral after mental;
			 and(B)in paragraph
			 (6)(F), by striking mental health services each place such term
			 appears and inserting mental and behavioral health services; and(5)in section 321(a)
			 (42 U.S.C. 3030d)—(A)in paragraph (1),
			 as amended by section 4(f), by inserting and behavioral after
			 mental;(B)in paragraph
			 (14)(B), by inserting and behavioral after
			 mental; and(C)in paragraph (23), by
			 inserting and behavioral after mental.10.Study on transportation services(a)Study(1)In generalBecause access to transportation services is critical for millions of older individuals in the United States, to allow them to maintain independence, health, and quality of life, the Comptroller General of the United States shall conduct a study of transportation services for older individuals.(2)ContentsIn conducting the study, the Comptroller General—(A)shall identify challenges and barriers affecting the aging network in providing, accessing, or coordinating efficient and effective transportation services, including challenges and barriers in coordinating services with Federal agencies and programs such as the Department of Transportation and the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); and(B)shall examine any Federal program requirements that may result in challenges or barriers to the coordination of transportation services within the aging network at the local level.(b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall issue a report. The report shall contain a detailed description of the findings and conclusions of the study, including any recommendations for administrative and other changes to enhance transportation services provided by the aging network. The Comptroller General shall submit the report to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.11.Guidance on serving Holocaust survivors(a)In generalBecause the services under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.)  are critical to meeting the urgent needs of Holocaust survivors to age in place with dignity, comfort, security, and quality of life, the Assistant Secretary for Aging shall issue guidance to States, that shall be applicable to States, area agencies on aging, and providers of services for older individuals, with respect to serving Holocaust survivors, including guidance on promising practices for conducting outreach to that population. In  developing the guidance, the Assistant Secretary for Aging shall consult with experts and organizations serving Holocaust survivors, and shall take into account the possibility that the needs of Holocaust survivors may differ based on geography.(b)ContentsThe guidance shall include the following:(1)How nutrition service providers may meet the special health-related or other dietary needs of participants in  programs under the Older Americans Act of 1965, including needs based on religious, cultural, or ethnic requirements.(2)How transportation service providers may address the urgent transportation needs of Holocaust survivors.(3)How  State long-term care ombudsmen may address the unique needs of residents of long-term care facilities for whom institutional settings may produce sights, sounds, smells, emotions, and routines, that can induce panic, anxiety, and retraumatization as a result of experiences from the Holocaust.(4)How supportive services providers may consider the unique needs of Holocaust survivors.(5)How other services provided under that Act, as determined by the Assistant Secretary for Aging, may serve Holocaust survivors.(c)Date of issuanceThe guidance described in subsection (a) shall be issued not later than 180 days after the date of enactment of this Act.January 6, 2014Reported with an amendment